Citation Nr: 1139388	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  02-19 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for a disability manifested by dizziness.

3.  Entitlement to service connection for a disability manifested by insomnia.  

4.  Entitlement to an initial rating in excess of 10 percent for vascular headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1993 to November 1998.  She reports she had subsequent service in the Navy Reserves (from March to September 1999) and in the Army Reserves (beginning in September 1999).  Such service has not been verified.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  This case was before the Board in May 2007 and July 2009, when it was remanded for additional development.  [The May 2007 Board decision also denied service connection for bilateral defective vision and the July 2009 Board decision denied service connection for a variously diagnosed psychiatric disability.]

The issue of service connection for lumbosacral strain is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if any action on her part is required.


FINDINGS OF FACT

1.  A chronic disability manifested by dizziness is not shown.

2.  A chronic disability manifested by insomnia is not shown.

3.  It is not shown that during the appeal period the Veteran had vascular headaches that were manifested by characteristic prostrating attacks (or by other symptoms of equivalent severity).


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by dizziness is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for a disability manifested by insomnia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A rating in excess of 10 percent for vascular headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (Code) 8045, 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claims of service connection for disorders manifested by dizziness and insomnia, the Veteran was advised of VA's duties to notify and assist in the development of these claims prior to the initial adjudication.  Specifically, prior to the June 2002 rating decision on appeal, a December 2001 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter also informed the Veteran of disability rating and effective date criteria and subsequent supplemental statements of the case (SSOCs) readjudicated the matter after the appellant and her representative had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

Regarding the rating for vascular headaches, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2003 SSOC (and a March 2006 letter) provided notice on the "downstream" issue of entitlement to an increased initial rating, and subsequent SSOCs readjudicated the matter after the appellant and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2002, May 2003, February 2006, and September 2008 for her headaches claim.  The Board finds that cumulatively these examinations are adequate as they included a review of her history and medical examination that includes all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board has considered whether an examination to determine nexus is necessary with respect to the claims of service connection for a disability manifested by dizziness and insomnia (the January 2002 VA examination included these claims but provided no nexus opinion) and found that an examination/opinion is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reason for the denial of service connection for a disability manifested by dizziness and insomnia is that such, of themselves, are symptoms, and not disabilities for which compensation may be awarded, and the record does not suggest that there is an underlying chronic disability responsible for such complaints.  The Veteran has not identified any pertinent evidence that remains outstanding.   Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

The Veteran's STRs and post-service VA and private treatment records show she had complaints of dizziness (more recent 2006-2010 private treatment records note she reported complaints of vertigo beginning in 2007) and trouble sleeping.  A January 2002 VA examination report notes her complaints of a four or five year history of a sleep disorder and an approximately three year history of dizziness which sometimes occurs with exacerbation of her headaches.  The impression included insomnia and normal neurologic examination with no evidence of balance abnormalities.  The STRs and postservice treatment records and examination reports do not show a diagnosis of an underlying disability manifested by complaints of dizziness and/or insomnia.  

While it is not in dispute that the Veteran has presented complaints of dizziness and insomnia, of themselves (i.e., without underlying disease) such are merely symptoms and not compensable disability entities.  The evidence does not show an underlying disease for the Veteran's noted dizziness and insomnia.  [Inasmuch as an underlying disease is not shown, further discussion as to whether such may be related to the Veteran's active military service, including a period of ACDUTRA or INACDUTRA, is not necessary.]

Absent a diagnosis of an underlying disease entity supported by adequate pathology, service connection for symptoms of dizziness and insomnia is not warranted.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223 (1992.  Symptoms, without underlying disability due to disease or injury in service may not be service-connected.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Because no underlying disability due to disease or injury in service is shown for the Veteran complaints of dizziness and insomnia, she has not presented valid claims of service connection for such disabilities, and the claims must be denied. 

Increased Rating 

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity due to the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
The Veteran's vascular headaches have been rated 10 percent disabling throughout under Code 8100, for "migraine headaches."  [Although rating decisions show that the Code under which they are rated is Code 8045 (for residuals of traumatic brain injury (TBI)) and the initial 10 percent rating was assigned in the June 2002 rating decision based on subjective complaints of headaches; all subsequent discussions of the rating for the disability refer to Code 8100 criteria, and Code 8100 is the Code listed upon readjudication in the June 2003 SSOC.  As it is neither alleged nor shown by the record that the Veteran sustained a head injury/TBI (the May 2003 VA examiner noted she had no history of head trauma) or experiences related cognitive, emotional/behavioral, or physical dysfunction, rating the headaches under the 38 C.F.R. § 4.124a criteria for rating other residuals of TBI would be inappropriate.]  Under Code 8100, migraines resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Code 8100.  

The Veteran was afforded VA examinations for evaluation of her headaches in January 2002, May 2003, February 2006, and September 2008.  With each examination, the examiner reviewed the claims file.  In January 2002, the Veteran had a normal neurologic examination (including cranial nerves II-XII).  In May 2003, the VA examiner noted there was no history of head trauma.  It was also noted that the Veteran experiences headaches three to four times per week, lasting three hours to four days.  The headaches start as a dull, aching pain which becomes pounding and is sometimes accompanied by nausea and associated with photosensitivity and phonosensitivity.  The Veteran reported that she works full-time as an elementary school tutor and, although she is "miserable," she is able to function at work and has never missed work due to this problem.  

On February 2006 examination, the Veteran reported continued headaches as previously noted as well as increased irritability and increased body temperature.  She was able to work when the attacks occurred, but required medication, and her productivity and customer service decreased, and reaction time increased.  The examiner noted "no change in the recurrent vascular headaches."  

On September 2008 VA examination it was noted that the Veteran had not lost any time from work during the past year and that her headaches had decreased in frequency to 3 to 4 times per month lasting 4 to 6 hours.  She felt that they were improving.  There were no prostrating attacks in the past year.  The examiner opined:  

The disability of vascular migraine headaches on this Veteran's ability to work is nil as she continues to go to work, not have time loss for the past 7 years so that there is no evidence of this disability being productive of severe economic inadaptability.  The rationale for this opinion is the medical examination and history of pain from the Veteran on this day and the review of her C-files.  

Postservice treatment records show the Veteran had ongoing complaints of recurrent headaches; the records are silent for prostrating attacks.  

Based on the foregoing, the Board finds that an rating in excess of 10 percent for headaches is not warranted for any period of time under consideration.  See Fenderson, 12 Vet. App. at 126.  Higher ratings of 30 and above require that the headaches be manifested by characteristic prostrating attacks.  As has been noted by examiners throughout, the Veteran's headaches have not been characterized by prostrating attacks, and she has not lost any time from work due to the headaches.  In essence, the headaches are shown to be manifested by non-prostrating attacks which, when they occur, are not of such nature or severity as to cause work loss.  Therefore, the criteria for a higher rating are neither met, nor approximated.  See 38 C.F.R. § 4.124a, Code 8100.

The Board has also considered whether referral of the increased rating claim for extraschedular consideration is indicated.  A 10 percent rating under Code 8100  criteria encompasses all symptoms (and associated impairment) shown by the record, i.e., subjective complaints with no prostrating episodes and causing no time loss from work.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that the Veteran has not alleged unemployability due to her service-connected vascular headaches and that the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been employed.  


ORDER

Service connection for a disability manifested by dizziness is denied.

Service connection for a disability manifested by insomnia is denied.

A rating in excess of 10 percent for vascular headaches is denied.


REMAND

Pursuat to the May 2007 Board remand, the Veteran was asked to specify any period of ACDUTRA or INACDUTRA during which her disabilities (including lumbosacral strain) were incurred or aggravated.  Upon receipt of the Veteran's response, the RO was to arrange for verification of any period of ACDUTRA or INACDUTRA so identified and arrange for an exhaustive search for any reserve service treatment records pertaining to such period of ACDUTRA and/or INACDUTRA.  The Veteran did not provide the information sought, and her periods of ACDUTRA/INACDUTRA have not been verified.  

The available STRs include an April 2001 Report of Medical Examination and a May 2001 Flying Duty Medical Examination report which show that the Veteran was in a motor vehicle accident in 2001 and reported a history of recurrent low back pain.  The STRs also show that the Veteran had received chiropractic treatment for low back pain since January 30, 2001.  A January 2002 VA examination report lists an impression of chronic lumbosacral strain and private treatment records include a December 2007 X-ray examination report showing mild degenerative change and disc space narrowing at the L5-S1 level.  Given these facts, the Board finds that the Veteran should advised of the critical nature of the information sought, and afforded another opportunity to identify any period of ACDUTRA or INACDUTRA during which she may have sustained a back injury.  As any hospitalization/treatment records related to the motor vehicle accident noted in her Reserve STRs are pertinent evidence as to this claim, they must be sought.

If it is determined that the Veteran sustained a low back injury during a verified period of ACDUTRA/INACDUTRA, an examination to determine whether her current low back disability is related to such service would be necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158(a) when evidence (to include identifying information and releases) sought in connection with a claim for VA compensation benefits is not received within a year of the request the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any periods of ACDUTRA or INACDUTRA during which she sustained a low back injury.  (In conjunction with this development, she should be advised that such information is critical for adjudication of any claim of service connection for back disability based on her Reserve service.)  She should also be asked to provide identifying information regarding any treatment she received in connection with, and following, her 2001 motor vehicle  accident, and all releases necessary for VA to secure complete clinical records of all such treatment.  She should be advised that a failure to co-operate with this development will result in the processing of her claim under 38 C.F.R. § 3,158(a).  The RO should arrange for verification of any period of active service (ACDUTRA/INACDUTRA) reported by the Veteran to have been when she sustained a low back injury.  If the Veteran provides the necessary information and releases, the RO should also secure for the record copies of the complete clinical records of all treatment the Veteran received in connection with, and follow-up to her 2001 motor vehicle accident.  (If the information and releases received are incomplete, there must be follow-up for the rest.)   

2.  If, and only if, it is determined that she sustained a low back injury during a verified period of ACDUTRA or INACDUTRA, the RO should arrange for a spine examination of the Veteran to determine the nature and etiology of her current low back disability, and specifically whether it is related to the injury during such duty.  In such event, the Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and all findings should be described in detail.  Upon review of the claims file and evaluation of the Veteran, the examiner should provide an opinion as to whether the Veteran's current low back disability was at least likely as not incurred or aggravated as a result of an injury sustained on active duty, including ACDUTRA or INACDUTRA.  The examiner must explain the rationale for all opinions expressed.

3.  The RO should then re-adjudicate the claim of service connection for lumbosacral strain/low back disability.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


